DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 claims “an access log acquisition unit, including one or more processors, configured to acquire, when the call processing system processes the call, from a function implementation unit, including one or more processors, included in the call processing system, access log data in which an identifier of the function implementation unit that accesses the data to be evaluated…”.  The claim further claims “an analysis unit, including one or more processors, configured to determine a predetermined function implementation unit as a multi-processing unit when identifiers of a plurality of threads are associated with an identifier of the predetermined function implementation unit, and determine a predetermined function implementation unit as a single-processing unit when an identifier of a single thread is associated with the identifier of the predetermined function implementation unit.”.  The examiner believes the “functional implementation unit” is the same as “the predetermine function implementation unit”, however as claimed they seem to be separate entities. 
Claim 1, further claims, “a  call input unit, including one or more processors configured to input a call to the call processing system”, “an access log acquisition unit, including one or more processors, configured to acquire, when the call processing system processes the call, from a function implementation unit, including one or more processors, included in the call processing system, access log data in which an identifier of the function implementation unit that accesses the data to be evaluated…”.  The claim further claims “an analysis unit, including one or more processors, configured to determine a predetermined function implementation unit as a multi-processing unit when identifiers of a plurality of threads are associated with an identifier of the predetermined function implementation unit, and determine a predetermined function implementation unit as a single-processing unit when an identifier of a single thread is associated with the identifier of the predetermined function implementation unit.”.  Currently the claim claims a single call “the call” and log data containing a single identifier “an identifier”, but later in the claim a plurality of identifiers of a plurality of threads is claimed “when identifiers of a plurality of threads”.  Currently claim 1 is unclear to the examiner for these reasons. 
 	Claims 2-5 are rejected for being dependent on rejected claim 1. 
	Claims 6-15 contain similar limitations to claims 1-5.  Therefore claims 6-15 are rejected for the same reasons as claims 1-5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s), “an analysis unit…configured to determine a predetermined function implementation unit as a multi-processing unit when identifiers of a plurality of thread are associated with an identifier of the predetermined function implementation unit, and determine a predetermined function implementation unit as a single processing unit when an identifier of a single thread is associated with the identifier of the predetermined function implementation unit”.  These limitations of “determine” under their broadest reasonable interpretation, covers the performance of the limitation in the mind.  If a claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  A claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically performed in a mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1352-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	 None of the additional elements integrate the judicial exception into a practical application.  The limitation, “a call input unit…..configured to input a call to the call processing system;” is a well-understood, routine, conventional activity.  It is nothing more than insignificant pre-solution activity.  The limitation “a an access log acquisition unit….configured to acquire, when the call processing system processes the call, from a function implementation unit…..”, is also nothing more than insignificant pre-solution activity and is mere data gathering (See MPEP 2016.05(g)).  Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above with respect to a practical application.  Therefore claim 1 is not patent eligible. 

Claim 2, claims, “wherein the functional call input unit continuously inputs a plurality of calls to the call processing system”.  This limitation is nothing more than insignificant pre-solution activity.  The additional elements does not integrate the abstract idea into a practical application because it does not impose an meaningful limits on practicing the abstract idea.

Claim 3, claims, “wherein the call input unit simultaneously inputs a plurality of calls to the call processing system.”.  This limitation is nothing more than insignificant pre solution activity.  The additional elements does not integrate the abstract idea into a practical application because it does not impose an meaningful limits on practicing the abstract idea.

Claim 4, claims, “wherein the analysis unit further calculates a number of times of access to the data to be evaluated in each call.”.  This claim claims additional limitations of the abstract idea “Mental Process”.  Nothing in the claimed elements preclude the step from being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.

Claim 5, claims, “wherein the access log data further associates and retains a size of the data to be evaluated accessed by the functional implementation unit, and”
“the analysis unit further calculates a data size of the data to be evaluated accessed in each call.”.  These limitations are nothing more than insignificant post-solution activity.  The additional elements do not integrate the abstract idea into a practical application because it does not impose an meaningful limits on practicing the abstract idea.

As per claims 6-15, claims 6-15 contain similar limitations to claims 1-5.  Therefore claims 6-15 are rejected for the same reasons as claims 1-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 10,001,998 B2), teaches a branch prediction method that determines if a processor is operating in a multi-threaded mode or single thread mode (column 1, lines 60 – column 2 ,lines 1-3).  The system is able to detect the operation mode of the processor such as multi-threaded.  However, Zhang et al. does not teach making the determination from information generated from input calls and an access logs as claimed. 
Mueller et al. (US 10,705,847 B2), teaches Out-of-order (OoO) processor that can operation in a multithreaded mode (column 2, lines 43-51).  Muller at el. teaches determining whether the OoO processor is operating in the single thread mode or multi-thread mode.  However, Muller et al. does not make this determination using the method as clamed. 
Schaude et al. (US 2019/0196945 A1), teaches the number of, types of, and particular processors used to execute the operations described herein may be dynamically determined based on a number of requests, interactions, and operations associated with the cloud development system (0024).  However, Schaude et al. does not teaches the invention as claimed. 
Levit-Gurevich et al. (US 2019/0043158 A1), teaches a trace analyzer that sorts or organizes reconds into subsets or groups having the same hardware thread ID (0030).  However, Levit-Gurevich does not teach using this information to determine is a processor is a multi-processing unit or a single-processing unit.
Burger et al. (US 2017/0083343 A1), teaches cores associated with the given thread can be determined by finding one or more cores that have the same thread identifier as the executing thread (0137).  However, Burger et al. does not teach the invention as clamed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199